United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
DEPARTMENT OF THE ARMY, PINE BLUFF
ARSENAL, Pine Bluff, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
C.B. Weiser, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0782
Issued: July 8, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 9, 2016 appellant, through counsel, filed a timely appeal from a September 14,
2015 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As OWCP
issued its last merit decision on September 24, 2014, more than 180 days before the filing of this
appeal, the Board lacks jurisdiction to review the merits of this case pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request to reopen her case for
further review of the merits under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 25, 2013 appellant, then a 39-year-old industrial worker, filed a traumatic injury
claim (Form CA-1) alleging that on April 10, 2013 she sustained headaches, a stomachache,
insomnia, and nervousness after “multiple M98 flash bang canisters detonated.”
By decision dated June 7, 2013, OWCP denied appellant’s claim as she did not establish
an injury in the performance of duty. It found that she had not established that the April 10,
2013 incident occurred.
On July 2, 2013 appellant requested an oral hearing before an OWCP hearing
representative. In a decision dated February 5, 2014, the hearing representative set aside the
June 7, 2013 decision. She found that appellant had established that she was performing her job
duties when a canister ignited causing explosions. The hearing representative instructed OWCP
to refer appellant for a second opinion examination.
Following further development, by decision dated September 24, 2014, OWCP denied
appellant’s claim after finding that the medical evidence failed to establish a diagnosed condition
causally related to the accepted April 10, 2013 employment incident.
Appellant, on October 7, 2014, requested reconsideration and submitted additional
factual and medical evidence.
By decision dated September 14, 2015, OWCP denied appellant’s request for
reconsideration as she had not raised an argument or submitted evidence sufficient to warrant
reopening her case for further merit review under section 8128(a).
On appeal appellant’s counsel argues that the medical evidence establishes that she
sustained an emotional condition as a result of the compensable work factor.
LEGAL PRECEDENT
FECA provides that OWCP may review an award for or against payment of
compensation at any time on its own motion or on application by the claimant.2 Section
10.607(a) of OWCP’s regulations requires that an application for reconsideration must be
received within one year of the date of OWCP’s merit decision from which review is sought.3 If
a request for reconsideration is timely, OWCP will reopen a case for merit review under section
8128(a) of FECA if the claimant: (1) shows that OWCP erroneously applied or interpreted a
specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by

2

Id. at § 8128(a).

3

20 C.F.R. § 10.607(a); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4
(October 2011).

2

OWCP.4 When a claimant fails to meet one of the above standards, OWCP will deny the
application for reconsideration without reopening the case for review on the merits.5
OWCP’s procedures provide:
“When a reconsideration decision is delayed beyond 90 days and the delay
jeopardizes the claimant’s right to review of the merits of the case by the Board,
OWCP should conduct a merit review. That is, the basis of the original decision
and any new evidence should be considered and, if there is no basis to change the
original decision, an order denying modification (rather than denying the
application for review) should be prepared. There is no obligation to conduct a
merit review on insufficient evidence if the maximum 180-day time limit for
requesting review by the Board will have expired within the 90-day period
following OWCP’s s receipt of the claimant’s reconsideration request.”6
ANALYSIS
Appellant filed a traumatic injury claim alleging that she sustained headaches, a
stomachache, insomnia, and nervousness on April 10, 2013 after M98 flash bang canisters
detonated. OWCP denied her claim on June 7, 2013. Appellant requested an oral hearing. By
decision dated February 5, 2014, an OWCP hearing representative accepted the employment
incident and remanded the case for further development of the medical evidence. In a decision
dated September 24, 2014, OWCP found that the medical evidence failed to establish that
appellant had sustained a stress-related condition as a result of the compensable work factor.
On October 7, 2014 OWCP received appellant’s timely request for reconsideration of its
September 24, 2014 decision. It issued a decision denying merit review of her request for
reconsideration on September 14, 2015, more than 11 months after receiving the request. The
Board finds that OWCP’s delay of more than 11 months in issuing a decision on appellant’s
reconsideration request effectively precluded her from appealing the most recent merit decision
to the Board.7 Had OWCP acted upon her request within 90 days, she would have been able to
seek review of its September 24, 2014 merit decision by the Board. The Board will thus remand
the case for OWCP to issue an appropriate decision on the merits of the case in order to preserve
appellant’s appeal rights.

4

20 C.F.R. § 10.606(b)(3).

5

Id. at § 10.608(b).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.7(a) (October 2011);
M.D., Docket No. 13-1344 (issued November 7, 2013).
7

See 20 C.F.R. §§ 501.2(c) and 501.3; D.S., Docket No. 13-1802 (issued March 20, 2014).

3

CONCLUSION
The Board finds that OWCP improperly denied appellant’s request to reopen her case for
further review of the merits under section 8128(a) as it did not issue a timely decision on her
request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 14, 2015 is set aside and the case is remanded for
further proceedings consistent with this decision of the Board.
Issued: July 8, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

